Smith, J., dissenting. No question is made as to appellee ’s right to increase the price of gas, nor is it questioned that appellants knew the price had been increased. The increased rate became effective on April 1, and unless some discrimination was practiced, all users of gas should thereafter have paid at the rate of 35 cents per thousand cubic feet and that was, of course, the rate which appellants should have paid; and the mere fact that the meter had not been changed gave them no right to be furnished gas at a price less than that charged all other consumers. Appellee had the right to change the meter at any time after the 1st of April, and the fact that it had not changed the meter prior to the 19th of April was no reason why it should not then be changed. In my view, no cause of action arose for changing this meter and for taking the money therefrom, the amount of which admittedly was insufficient to pay for the gas which had already been consumed when charged for at the rate of 35 cents per thousand cubic feet, and for these reasons I think the judgment should be affirmed. However, if this view of the law is not correct, the appellants were entitled to recover any damages sustained by them; and if their evidence is to be believed, that damage was not merely nominal but very substantial. And there was enough proof, in my opinion, to send to the jury the question of appellant’s discharge of their duty to minimize the damages.